In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
 
No. 17‐1058 
1ST SOURCE BANK, 
                                                    Plaintiff‐Appellee, 

                                  v. 

JOAQUIM SALLES LEITE NETO, 
                                                Defendant‐Appellant. 
                      ____________________ 
                                     
                  Emergency Motion for Judgment 
          Pending Appeal from the U.S. District Court for the 
          Northern District of Indiana, South Bend Division. 
             No. 3:15‐cv‐00261 — William C. Lee, Judge. 
                      ____________________ 

                         MARCH 30, 2017 
                      ____________________ 

    Before POSNER, KANNE, and WILLIAMS, Circuit Judges. 
    POSNER, Circuit Judge. Defendant Joaquim Neto, an inter‐
national  businessman  from  Brazil,  entered  into  a  trust 
agreement with Wells Fargo Bank in 2009 to purchase an air‐
craft  for  use  in  his  business.  Wells  Fargo  borrowed  $6  mil‐
lion  from  plaintiff  1st  Source  Bank  (a  major  Indiana  bank), 
pledging the aircraft as collateral, and Neto signed a person‐
2                                                       No. 17‐1058 


al guarantee backing the loan. Three years later the Brazilian 
tax  authorities  seized  the  plane  as  part  of  an  investigation 
into  Neto’s  attempt  to  avoid  paying  Brazilian  import  tax. 
Neto continued to pay the amount due on the loan until De‐
cember  2014,  but  after  he  stopped  paying,  1st  Source  sued 
him in a federal district court in Indiana, basing jurisdiction 
on diversity of citizenship. 1st Source filed a second lawsuit 
in July 2016 in Brazil, where the plane resides. 
    In December 2016 Neto moved the district court in Indi‐
ana  to  enjoin  the  Brazilian  lawsuit  on  the  grounds  that  the 
language of the guarantee did not permit duplicative litiga‐
tion and that the Brazilian litigation was “vexatious and op‐
pressive.”  1st  Source  opposed  the  motion,  countering  that 
the express language in the guarantee gives it “sole and ex‐
clusive  discretion”  to  pursue  litigation  where  the  assets 
(primarily, perhaps exclusively, the plane) are held (Brazil), 
in  addition  to  litigating  in  Indiana.  Brazilian  law  permits  a 
prejudgment attachment of assets that would give Neto only 
three  days  to  pay  the  debt  after  being  served  with  a  sum‐
mons, and if he failed to comply the court would be entitled 
to seize as many assets as necessary to guarantee payment of 
the debt, though Neto could file a motion to stay the seizure 
within 15 days after the issuance of the summons, advancing 
defenses  such  as  unfeasible  or  undue  obligation,  inaccurate 
attachment,  excessive  execution,  or  the  court’s  lack  of  juris‐
diction. 
    The  district  court  denied  Netoʹs  motion,  reasoning  that 
“it ma[de] perfect sense, from a business standpoint” for 1st 
Source to have included a clause in the guarantee, authoriz‐
ing  it  to  pursue  legal  proceedings  in  any  jurisdiction  in 
which  its  collateral  was  located.  Remarking  that  “Indiana 
No. 17‐1058                                                          3 


courts  zealously  defend  the  freedom  to  contract,”  State  v. 
Int’l  Business  Machines  Corp.,  51  N.E.3d  150,  160  (Ind. 2016) 
(citation  omitted),  the  judge  rejected  Neto’s  argument  that 
having  to  defend  the  two  actions  was  unduly  burdensome 
because  as  part  of  the  Indiana  litigation  Neto  had  had  to 
travel to Chicago from Brazil for a mediation session (which 
had  involved  another  case  as  well)  and  a  deposition  imme‐
diately before the mediation session. 
    Neto appealed the denial and moved the district court for 
an emergency injunction pending appeal, on the ground that 
1st Source intended to serve its summons on him in the Bra‐
zil case forthwith and that upon service of the summons he 
would have only three days within which to pay the alleged 
amount due—and if he missed that tight deadline his assets 
(enough to pay the debt) would be seized. The district court 
denied the motion on the ground that although the Brazilian 
prejudgment  attachment  would  freeze  Neto’s  assets  he 
hadn’t  shown  a  sufficient  likelihood  of  prevailing  on  his 
claim  that  the  Brazilian  litigation  was  improper  to  warrant 
our  interfering  with  that  litigation.  Neto  then  turned  to  the 
appellate court, asking us for an emergency stay of the Bra‐
zilian  proceeding  during  his  appeal.  We  denied  his  motion 
three days later, promising an explanation to follow.  
    Neto  argues  that  1st  Source  shouldn’t  be  allowed  to  sue 
him  wherever  he  has  assets,  for  that  he  argues  would  un‐
dermine the purpose of a forum selection clause, and there is 
such a clause in the guarantee that Neto signed agreeing to 
back the loan that 1st Source had made to Wells Fargo to pay 
for  the  plane.  The  clause  selects  the  federal  court  for  the 
Southern  District  of  Indiana  for  “all  legal  proceedings  in 
connection  with  this  guarantee,”  but  it  goes  on  to  state—
4                                                         No. 17‐1058 


crucially—that  1st  Source  reserves  the  option  to  sue  Neto, 
for the money he owes the bank, “in any jurisdiction where 
the aircraft may be located.” 
     Neto expresses fear that the district court’s ruling permits 
1st Source to sue him all over the world, raising the specter 
of  inconsistent  judgments  or  piecemeal  litigation.  But  that 
specter  is  insufficiently  concrete  to  warrant  an  emergency 
injunction. It’s true as he reminds us that we allow an injunc‐
tion  against  litigating  in  a  foreign  forum  if  the  foreign  suit 
would  be  gratuitously  duplicative  of  pending  domestic  liti‐
gation. Allendale Mutual Ins. Co. v. Bull Data Systems, Inc., 10 
F.3d  425,  431  (7th  Cir.  1993).  But  he  has  not  provided  suffi‐
cient information about the nature of the Brazilian lawsuit to 
support his contention that it is identical to or duplicative of 
the Indiana suit. Cf. id. at 429. And he has neither responded 
to the bank’s contention that he can ask the Brazilian court to 
stay  the  case  before  it,  cf.  id.  at 431,  nor  explained  why  he 
can’t present a defense to the seizure of the plane within the 
15 days (not 3 days) allowed by Brazilian procedure. 
    His emergency motion for an injunction pending appeal 
is therefore denied.